Title: To Thomas Jefferson from John Adams, 25 September 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
   Grosvenor Square Sept. 25. 1785.

The Bearer of this Letter Mr. Thomas Boylston, is one of the clearest and most solid Capitalists, that ever raised himself by private Commerce in North America. He seems to be desirous of assisting us, in introducing the knowledge and use of our white Sperma Cœti Oil, into France. His Judgment and Abilities to carry through whatever he undertakes may be depended on. Let me beg your Attention to him.
With great Esteem, I have the Honour to be, Sir your most obedient and most humble Servant,

John Adams

